130 U.S. 653
9 S.Ct. 648
32 L.Ed. 1060
UNITED STATESv.HAYNES et al.
May 13, 1889.

This was an action brought by the United States against the principal and sureties on the official bond of a collector of customs, to recover the sum of $634.60, which he had refused to pay over, and claimed the right to retain as part of the emoluments of his office. The circuit court gave judgment for the defendants, and the United States sued out this writ of error, which the defendants in error now move to dismiss for want of jurisdiction.
Sol. Gen. Jenks, for plaintiff in error.
Chas. W. Ogden, for defendants in error.
GRAY, J.


1
The motion to dismiss must be granted. The amount in dispute is less than $5,000; and the case does not come within any of the classes specified in section 699 of the Revised Statutes, in which this court has appellate jurisdiction without regard to the sum or value in dispute. The only subdivisions which could possibly be supposed to cover this case are the second and third. The second subdivision relates to judgments 'in any civil action brought by the United States for the enforcement of any revenue law thereof;' and, as was directly adjudged in the recent case of U. S. v Hill, 123 U. S. 681, 8 Sup. Ct. Rep. 308, a suit upon an official bond is not an action for the enforcement of a revenue law of the United States. The third subdivision relates to judgments 'in any civil action against any officer of the revenue, for any act done by him in the performance of his official duty, or for the recovery of any money exacted by or paid to him which shall have been paid into the treasury.' This applies only to suits, whether sounding in tort or in contract, brought by individuals or corporations against officers of the revenue acting on behalf of the United States, and does not include any suit brought by the United States against one of those officers. It has regard to actions in which the interest of the United States is as defendant, not as plaintiff. Writ of error dismissed for want of jurisdiction.